Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REFUSAL
Detailed Office Action
Drawings
The following formal matters are noted:  
The reproductions are not in numerical order within the disclosure. Organizing the views would be beneficial when interpreting the views and referring to the reproduction descriptions in the specification. The reproductions in the disclosure are currently ordered as: 1.4, 1.3, 1.2, 1.1, 1.8, 1.7, 1.6 and 1.5. For clarity and proper form, Applicant is suggested to rearrange the reproductions so that the views are in the ascending order of their numerical labels.
Corrected drawings submitted in response to this Office action must be in compliance with 37 CFR 1.121(d). The corrected drawings must not contain new matter. 35 USC 132 and 37 CFR 1.121.
Specification
The specification is objected to as follows:
The title, “Litter Scoop Container”, is misdescriptive and unclear. MPEP 1503.01.I. The wording is not entirely descriptive of the article of manufacture that is being claimed and could be interpreted in multiple ways. One possible interpretation is that the claimed design is a container used to store/collect litter and/or animal waste (cited non-patent literature supports this interpretation). Unfortunately, the claimed design cannot be interpreted as any type of storage for a litter scoop because no such litter scoop is shown in the current drawing disclosure. As the title does not specifically identify the article in which the design is embodied, by the name generally known and used by the public, this may contribute to defining the scope of the claim. MPEP § 1504.04.I.A. 
Further, the title is grammatically incorrect because it lacks a linking conjunction (i.e. “for”) between its compound subjects. This grammatical error may imply that the claim is directed to more than one article of manufacture; design patents are restricted to a single claim. 37 CFR 1.153. For proper description, grammar and clarity, the title must be amended throughout the application, original oath or declaration excepted. Examiner suggests:
-- Container for Litter --, or another similar title.
Applicant may also respond with clarifying remarks to explain their design, ideally contributing to explaining the nature and intended use of the design shown in the drawings. Amendments to the title, whether directed to the article in which the design is embodied or its environment, must have antecedent basis in the original disclosure and may not introduce new matter. Ex parte Strijland, 26 USPQ2d 1259 (Bd. Pat. App. & Inter. 1992). In lieu of a substantial title amendment which may introduce new matter, Applicant may provide a sufficient explanation of the nature and intended use must not be inserted in the specification. See 37 CFR 1.56, 1.97 and 1.98.
Descriptions of the reproductions are not required to be written in any particular format, however, they should describe the views of the reproductions clearly and accurately. Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. Applicant has labeled their reproduction views properly, using “1.1”, “1.2”, “1.3”… “1.8”. However, the reproduction descriptions are inconsistent with this methodology. If each reproduction is labeled as “1.1”, “1.2”, “1.3”… “1.8”, each related reproduction description should correspond directly to the view’s reference label. Some of the descriptions may also be simplified, omitting the extraneous wording. Applicant may enter the term “thereof”, if those reproductions directly reference the configuration of the prior view. Accordingly, for clarity and proper description, the reproduction descriptions should be amended. Examiner suggests:
-- 1.1 : is a top perspective view of a [title];
1.2 : is a bottom perspective view thereof;
1.3 : is a front elevation view thereof;
1.4: is a rear elevation view thereof;
1.5: is a left side elevation view thereof;
1.6: is a right side elevation view thereof;
1.7: is a top plan view thereof; and
1.8: is a bottom plan view thereof. -- 
A feature description that precedes the reproduction 1.1 description reads:
“The design consists of the features of shape and configuration of the litter scoop container shown in solid lines in the drawings.”
This statement is a word picture, adds no new information to the reproduction disclosure and contains functional and structural explanations of the invention that have no bearing on the ornamental appearance. No description, other than a reference to the reproduction, is ordinarily required in a non-provisional international design application. Hague Rule 7(5)(a), 37 CFR 1.1024 and 1.1067, MPEP 2920.04(a)II. This statement must be deleted.
In the specification, the description of unclaimed portions of the reproductions uses the phrase "stippled lines", which does not properly describe the broken lines in the reproductions as required by the MPEP. See In re Blum, 153 USPQ 177 (1967). Further, this description is in an improper location and should be relocated immediately following the reproduction 1.8 description. MPEP § 1503.02, subsection III. Therefore, for proper form, the broken line statement must be moved and amended, replacing the previous description. Examiner suggests:
The broken lines in the reproductions depict portions of the [title] that form no part of the claimed design. --
The claim is not in formal terms. 37 CFR 1.153. Accordingly, for proper form and to correct the grammatical error, the claim statement must be amended. Examiner suggests:
-- I claim:
The ornamental design for a [title], as shown and described. --
Claim Rejection – 35 USC § 112
The claim is rejected under 35 USC § 112(a)&(b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which Applicant regards as the invention. 
Specifically, the claim is indefinite and non-enabled because:
The exact appearance and three-dimensional configuration of some surfaces of the container cannot be determined from the reproductions, making the overall appearance of the claim unclear. These features are not shown elsewhere in the disclosure in enough detail to confirm their possible depth or probable dimension. Therefore, the appearance of these surfaces and elements cannot be reproduced by one skilled in the art without resorting to conjecture. (See shaded elements in the examples below.)

    PNG
    media_image1.png
    566
    958
    media_image1.png
    Greyscale

The precise depth and exact dimension of the entirety of the interior surfaces of the container cannot be determined from the views. While the interior surfaces of the cylindrical element in the base (A) are enabled and shown from multiple angles, the overall depth of the interior cavity (B) and its complex physical details (C) remain indefinite. The peripheral edges of the indefinite area are labeled with (D).



    PNG
    media_image2.png
    375
    995
    media_image2.png
    Greyscale

Likewise, the specific depth and precise physical characteristics of the underside of the claimed handle cannot be determined from the views provided. The contours in the side elevation (E) imply that a change in material thickness occurs. As a result, any showing of material thickness of the handle (F) does not aid in defining the depth (G) of this recess. The peripheral edges of the indefinite area are labeled with (H).


These surfaces are also shown in the other views. Applicant is suggested to review the entirety of the reproductions for consistency as they execute any amendments.
This rejection may be overcome by amending the reproductions to show the claimed design - including the claim boundaries - completely and consistently. Applicant may reduce to legible, properly spaced broken lines the peripheral boundaries of the indefinite portions of the container (identified above with arrows), thereby removing those portions and surfaces from the claim. Applicant must remove the surface shade lines from all unclaimed portions of the design, and must further reduce any solid object lines within the indefinite areas to equal-length broken line. Applicant is further cautioned to render any corresponding reproduction details clearly and consistently in all applicable views.
Refusal Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by Applicant. If Applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b). 
Conclusion
The claimed design stands rejected under 35 USC § 112(a)&(b).
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Kendra Leslie Hamilton whose telephone number is 571-272-7521. Examiner can typically be reached on weekdays, 9:30-5:30pm EST. Examiner interviews are available via telephone, in-person, and uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Sheryl Lane, can be reached at 571-272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kendra Leslie Hamilton/
Primary Examiner, Art Unit 2915                                                                                                                                                                                                        
01/26/2022